As the default imposed upon the defendants the burden of proving either that they were not negligent, as alleged in the complaint, or that the plaintiff's own negligence essentially contributed to cause his injury, the judgment for substantial damages must stand, unless the facts found show that the court committed some error of law in ruling that the defendants had failed to establish either of these propositions.Lawler v. Hartford Street Ry. Co., 72 Conn. 74.
The defendants' first claim is that the court erred in not deciding upon the fact proved that the defendants were without negligence.
At the time of the accident the drop-press operated by the plaintiff was so constructed that when the left-hand lever *Page 457 
was raised the hammer would fall and rise, and so move continuously while the lever remained raised; and the machinery of the press was supposed to be so adjusted that when the pressman released the raised lever it would fall of its own weight, and that another blow would not be given by the hammer until the lever was again raised, but that it would remain suspended ten or twelve inches above the plate upon which the pieces of metal to be struck by the hammer were placed by the person operating the press. To prevent the hammer from falling upon the hand or arm of the pressman engaged in the ordinary manner, in removing from the plate, the stamped pieces of metal after he had released the raised lever, it became of the highest importance that there should be nothing in the mechanism or condition of the press which would prevent the lever from falling of its own weight and stopping the movement of the hammer. The accident in question occurred because the lever when released failed to fall of its own weight and stop the hammer, as it was designed to. The reason it did not fall was that pieces of flattened metal, pressing against another lever attached to the right-hand side of the press, so affected its internal mechanism that the left-hand lever could not fall. This second lever had become useless, and could have been removed and the danger of so impeding the action of the left-hand lever obviated. It was known to the defendants that while it remained hanging from the right-hand side of the press it might thus affect the proper action of the left-hand lever. This danger was not communicated to the plaintiff, and was not known to him, nor was it observable from working the machine.
Upon these facts we cannot hold that the trial court erred in ruling that the defendants had failed to prove that they were free from negligence.
The defendants' second claim, that upon the facts found the court erred in deciding that the defendants had failed to prove contributory negligence of the plaintiff, is not supported by the finding.
There would be much force in the argument that the injury was the result of the plaintiff's own act in operating the *Page 458 
machine in an improper manner, if it either appeared that the accident happened while the left-hand lever was fastened in an upright position, or that the tying up of that lever in any way prevented it from falling of its own weight after the fastening had been removed. But the blow of the hammer which injured the plaintiff was given after the removal of the fastening, and the court has not found that the fact that the lever had been tied up caused, or was in any way connected with, the failure of the lever to fall when the string was slipped off. If the failure of the lever to fall was due to the improper manner of operating the press, with the lever fastened in an upright position, it was for the defendants, upon whom rested the burden of proving contributory negligence, to establish that fact.
The finding is that from the pressure of the pieces of metal against the right-hand lever there was danger to the pressman, however the machine was worked, and that "the plaintiff was not guilty of negligence in any way whatever."
Had it been shown that the tying of the lever contributed to prevent it from falling, the fact that it was necessary to so fasten it up to enable the plaintiff to earn ordinary wages would not have relieved him from the charge of contributory negligence.
   There is no error.
In this opinion the other judges concurred.